—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered August 12, 1992, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant and two accomplices were convicted of shooting Terrence Abrahams to death after Abrahams attacked accomplice Donnie Broadnax with a bat (see, People v Broadnax, 224 AD2d 437; People v Hill, 224 AD2d 445). Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People also disproved the defendant’s justification defense be*580yond a reasonable doubt. The testimony of several eyewitnesses and the medical examiner, as well as the testimony of the defendant and Broadnax, established that the victim was fleeing from the defendant and codefendants when the victim was shot. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Ritter, Krausman and Florio, JJ., concur.